Citation Nr: 0721620	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include for the purposes of VA burial 
benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1940 to December 
1945. He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
the veteran's cause of death for burial purposes. 

The Board notes that following a grant of burial benefits in 
March 2003, and notice of a denial of service connection for 
the cause of the veteran's death for burial purposes, the 
appellant submitted a statement in September stating that the 
veteran's death was related to service.  The RO accepted the 
appellant's assertions regarding the veteran's death and 
framed the issue in the statement of the case as reflected on 
the cover sheet of this decision.  The Board will address the 
appellant's specific contentions in this decision.  

In May 2004 VA received an application for dependency and 
indemnity compensation, death pension, and accrued benefits 
from the appellant.  While this decision will encompass her 
claims for service connection for the cause of the veteran's 
death for the purposes of enhance VA burial benefits, her 
claim for dependency and indemnity compensation, for death 
pension, and for accrued benefits, have not been addressed by 
the RO and are referred to that office for appropriate 
action.  

In May 2006, the Board remanded the claim for additional 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.


FINDINGS OF FACT

1. At the time of the veteran's death, service connection had 
been established for residuals of hearing loss, tinnitus, 
malaria, and removal of symptomatic semilunar cartilage, 
right knee.

2. The veteran's death certificate indicates he died in 
November 2002, and the immediate cause of death was listed as 
suspected sepsis.

3. The veteran's service-connected disabilities did not cause 
or substantially contribute to his death. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death for purposes of VA burial benefits are not 
met. 38 U.S.C.A. §§ 1110, 1310, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant initially claimed burial benefits at the rate 
paid when a veteran dies as a result of a service-connected 
disability.  VA regulations state that for the purposes of 
burial benefits, if a veteran dies as a result of a service- 
connected disability or disabilities, an amount may be paid 
toward the veteran's funeral and burial expenses including 
the cost of transportation of the body to the place of 
burial. 38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-
3.1610.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (2002); 38 C.F.R. § 3.312 (2006); Lathan v. Brown, 7 
Vet. App. 359 (1995).  

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service- 
connected disability, and the veteran's death. Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the time of the veteran's death, service connection had 
been established for residuals of hearing loss, tinnitus, 
removal of symptomatic semilunar cartilage, right knee, and 
malaria.  November 2002 medical records indicate the veteran 
sought medical attention for acute onset of dyspnea.  At the 
time of his death, the veteran's primary final diagnosis was 
respiratory failure with probable sepsis, although a history 
of anemia with hypocellular marrow was noted as a secondary 
diagnosis.  The November 2002 death certificate lists the 
immediate cause of death as suspected sepsis.

The appellant has submitted a February 2003 medical opinion 
statement from the veteran's private physician, Dr. H. J. R.  
Dr. H. J. R. stated that the veteran's death was caused by 
suspected sepsis and concluded that it is possible malaria 
was a contributing factor in his death.  The appellant has 
also submitted a May 2004 opinion statement from Dr. T. M. B.  
Dr. T. M. B. reviewed the veteran's medical records and noted 
that the veteran had severe anemia secondary to malaria, as 
well as an underlying myelodysplastic syndrome. He noted that 
the veteran's anemia was severe enough to require transfusion 
and medical treatment to encourage red blood cell production.  
Dr. T. M. B. concluded that there is a strong possibility 
that the veteran's severe anemia from malaria, as well 
myelodysplasia had a significant impact on his respiratory 
compromise and hastened his respiratory failure. In February 
2007, Dr. H. J. R. reiterated his medical conclusion that it 
is possible that the veteran's chronic anemia secondary to 
malaria had a significant impact on his respiratory 
compromise and hastened his death.  

The veteran's claim folder was submitted to a VA examiner in 
December 2006. After review of the veteran's medical history, 
the examiner noted that the veteran contracted malaria in 
approximately 1947.  The examiner noted that although the 
claim folder contains lay statements attesting to the 
veteran's diagnosis of malaria, it does not address the 
medical sequelae or problems that resulted from the 
condition.  Further, there are no records from the veteran's 
private physician with regard to treatment for malaria.  The 
examiner explained that the cause of the veteran's death was 
multifactorial.  The examiner concluded that it is not likely 
that the veteran's recurrent malaria was a contributing 
factor to his physical compromise and death.  The examiner 
concluded that it is more likely that the veteran's 
myelodysplastic syndrome was the more determining factor in 
his death.  

After a careful review of the evidence of record, the Board 
concludes that the veteran's service-connected disabilities, 
including malaria, did not cause or substantially contribute 
to his death from suspected sepsis.  In this regard, the 
Board concludes that the December 2006 VA opinion statement 
is more probative than the medical opinions submitted by the 
appellant regarding the cause of the veteran's death.  Dr. T. 
A. B. attested to a "strong possibility" that the veteran's 
anemia from malaria was a contributing factor in his death.  
Dr. T. A. B.'s opinion notes that the veteran's chronic 
anemia was thought to be secondary to his malaria. However, 
the veteran's malaria has been noncompensably rated since 
February 28, 1949. There is no evidence that the veteran 
suffered recurrent attacks of malaria or that his malaria 
resulted in any sequelae, to include anemia. Dr. T. A. B.'s 
opinion is not supported by the medical evidence of record. 
As a medical opinion can be no better than the facts alleged 
by an appellant, an opinion based on an inaccurate factual 
premise has no probative value. See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Similarly, the opinion statement submitted by Dr. H. J. B. is 
equivocal and speculative.  Although Dr. H. J. B. concluded 
"it is possible" that malaria was a contributing factor in 
the veteran's death, he did not provide a rationale for his 
opinion. Such speculation is not legally sufficient to 
establish service connection. See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). This stated opinion falls short of the level 
of certainty necessary for the Board to grant service 
connection for the cause of the veteran's death.

Conversely, the December 2006 VA medical opinion was rendered 
after reviewing the claim folder, including the medical 
opinion statements provided by the appellant.  The VA 
examiner concluded that despite evidence reflecting a 
diagnosis of malaria, there was no medical evidence regarding 
medical sequelae related to malaria.  The examiner concluded 
the veteran's nonservice-connected myelodysplastic syndrome 
was a more likely determining factor in his cause of death 
than the service-connected malaria. 

Thus, although the Board is sympathetic to the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision. Here, the appellant 
has failed to submit a medical opinion statement supported by 
a clear rationale necessary to provide a nexus between the 
veteran's service-connected disabilities and his cause of 
death. The criteria for a grant of service connection for the 
cause of the veteran's death for purposes of VA burial 
benefits have not been met. The preponderance of evidence is 
against the claim, the "benefit of the doubt rule" does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the appellant 
of the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to service connection for the veteran's 
cause of death in correspondence dated January 2003.  The 
aforementioned notice informed the appellant of the evidence 
she was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf.  Notice regarding the criteria for assignment of 
disability ratings and effective dates of benefits was 
furnished to the appellant in May 2006.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board's remand of 
May 2006 specifically asked that additional development be 
accomplished in order to obtain records from the veteran's 
providers showing treatment during the year before his death.  
This was accomplished in a letter of May 2006 to which the 
appellant responded that she had no further information to 
submit and asked that the case proceed.  The claim was 
readjudicated by VA after this last notice was sent and there 
is no prejudice in the timing of the most recent letter.  

Duty to Assist: Regarding the duty to assist the appellant in 
obtaining evidence in support of her claim, the RO obtained 
the veteran's service medical records, private medical 
records, and obtained a VA medical opinion. The appellant has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  She was offered a chance to present 
testimony before the Board, but declined.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim. 




ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purposes of VA burial benefits is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


